Citation Nr: 0708930	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  05-36 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
lumbar spine as secondary to service-connected residuals of a 
left knee total arthroplasty.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from April 1954 to February 
1958 and from February 1960 to April 1975.      

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  

A review of the record reflects that the veteran previously 
initiated a claim for an increased rating for his left knee 
disability, which was denied by the RO in August 2003.  He 
filed a notice of disagreement and was given a statement of 
the case with regard to this issue.  Thereafter, in an 
October 2004 rating action, the RO found that there was clear 
and unmistakable error and increased the evaluation assigned 
for his knee disability.  It was noted that this was a full 
grant of the issue.  In response, the veteran did not 
indicate any disagreement with the rating assigned for his 
knee disability directly but initiated the claim for service 
connection for a back disability secondary to his knee 
disability.  Accordingly, the only issue certified to the 
Board is that stated on the title page.  


FINDING OF FACT

On July 17, 2006, prior to the promulgation of a decision in 
this case, the Board received notification from the veteran 
requesting withdrawal of his appeal on the claim of 
entitlement to service connection for osteoarthritis of the 
lumbar spine as secondary to service-connected residuals of a 
left knee total arthroplasty.




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the 
claim of entitlement to service connection for osteoarthritis 
of the lumbar spine as secondary to service-connected 
residuals of a left knee total arthroplasty have been met.  
38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (2006), the Board may dismiss any 
appeal that fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2006).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2006).  

In this case, on July 17, 2006, prior to the promulgation of 
a decision in this case, the Board received notification from 
the veteran requesting withdrawal of his appeal on the claim 
of entitlement to service connection for osteoarthritis of 
the lumbar spine as secondary to service-connected residuals 
of a left knee total arthroplasty.  Thus, with regard to such 
claim, there remains no allegation of error of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal on such claim and it 
must be dismissed.




ORDER

The appeal on the claim of entitlement to service connection 
for osteoarthritis of the lumbar spine as secondary to 
service-connected residuals of a left knee total arthroplasty 
is dismissed.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


